DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0095106, filed on 2019/08/08.

Election/Restrictions

3.	Claims 1-19 and 35-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected combination I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2020.

4.	Applicant’s election without traverse of Claims 20-34 and 38-40 in the reply filed on 11/02/2020 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JIN et al. (US Patent/PGPub. No. 20140124745).

Regarding Claim 38, (Original) JIN et al. teach a display panel ([0039], FIG. 1-2, i.e. display apparatus 1) comprising:
a substrate ([0040], FIG. 1-2, i.e. substrate 10) comprising an emission area ([0040], FIG. 1-2, i.e. one of  sub-pixels SP1, SP2, or SP3 area), a first circuit area ([0085], FIG. 1-3 & 9, i.e. additional TFTs’ areas of SP1, SP2, or SP3), and a second circuit area ([0055], FIG. 1-3, i.e. TR1 and TR2 area);
a light emitting element ([0039], FIG. 1-2, i.e. organic light emitting) provided (FIG. 1-2, i.e. as shown by the figure(s)) in the emission area (i.e. please see above citation(s));
a first pixel circuit ([0085], FIG. 1-3 & 9, i.e. additional TFTs of SP1, SP2, or SP3) provided in (FIG. 1-3 & 9, i.e. as shown by the figure(s)) the first circuit area (i.e. please see above citation(s)) and comprising at least one transistor ([0095], FIG. 9, i.e. TFT), the first pixel circuit (i.e. please see above citation(s)) being configured to provide driving current ([0049], FIG. 1-2, i.e. voltage would have current) corresponding to a data signal ([0005], FIG. 1-3, i.e. data voltage) supplied through a data line ([0005], FIG. 1-3, i.e. data voltage) to the light emitting element (i.e. please see above citation(s)) in response to a scan signal ([0005], FIG. 1-3, i.e. gate signals) provided through a scan line ([0005], FIG. 1-3, i.e. gate lines); and
a test circuit ([0049], FIG. 1-3, i.e. inspection thin film transistor; [0055], FIG. 1-3, i.e. first inspection thin film transistor (TFT) TR1 and a second inspection TFT TR2) provided in the second circuit area (i.e. please see above citation(s)) and comprising at least one auxiliary transistor ([0055], FIG. 3, i.e. TR1/TR2) coupled in parallel to ([0046]-[0055], FIG. 1-3, i.e. parallel; as shown by the figure(s)) the light emitting element (i.e. please see above citation(s)).
 39, (Original) JIN et al. teach the display panel according to claim 38, wherein the substrate (i.e. please see above citation(s)) comprises a pixel area ([0057], FIG. 1-3, i.e. area of SP1, SP2 SP3, additional TFTs, TR1, and TR2) defined by ([0044], FIG. 1-3, i.e. defined by) the scan line and the data line (i.e. please see above citation(s)),
wherein the pixel area (i.e. please see above citation(s)) comprises the emission area (i.e. please see above citation(s)), the first circuit area, and the second circuit area (i.e. please see above citation(s)).
Regarding Claim 40, (Original) JIN et al. teach the display panel according to claim 39, wherein the emission area (i.e. please see above citation(s)) is disposed between (FIG. 1-3 & 9, i.e. as shown by the figure(s)) the first circuit area and the second circuit area (i.e. please see above citation(s)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claim(s) 20-23 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (US Patent/PGPub. No. 20140124745) in view of KITAKADO (US Patent/PGPub. No. 20210020729).


Regarding Claim 20, (Currently Amended) JIN et al. teach a display panel ([0039], FIG. 1-2, i.e. display apparatus 1) comprising:
a substrate ([0040], FIG. 1-2, i.e. substrate 10) having a plurality of pixels ([0047], FIG. 1-2, i.e. sub-pixels SP1, SP2, and SP3 constituting one unit pixel), the pixels (i.e. please see above citation(s)) comprising:
a light emitting ([0039], FIG. 1-2, i.e. organic light emitting) disposed on (FIG. 1-2, i.e. as shown by the figure(s)) the substrate (i.e. please see above citation(s)) in an emission area ([0040], FIG. 1-2, i.e. display region A1);
the pixel circuit (i.e. please see above citation(s)) comprising:
a sub-pixel circuit ([0049], FIG. 1-2, i.e. sub-pixels SP1, SP2, and SP3) configured to provide driving current ([0049], FIG. 1-2, i.e. voltage would have current) to the light emitting element (i.e. please see above citation(s)); and
a test circuit ([0055], FIG. 1-2, i.e. first inspection thin film transistor (TFT) TR1) disposed on (FIG. 1-3, i.e. as shown by the figure(s)) the substrate (i.e. please see above citation(s)) in a second circuit area ([0049], FIG. 1-2, i.e. non-display region A2), the test circuit (i.e. please see above citation(s)) comprising: auxiliary transistors ([0055], FIG. 3, i.e. first inspection thin film transistor (TFT) TR1 and a second inspection TFT TR2) coupled in parallel to ([0046]-[0055], FIG. 1-3, i.e. parallel; as shown by the figure(s)) the light emitting element (i.e. please see above citation(s)),
wherein the first circuit area and the second circuit area (i.e. please see above citation(s)) are disposed adjacent to (FIG. 1-3, i.e. as shown by the figure(s)) the emission area (i.e. please see above citation(s)).
However, JIN et al. do not explicitly teach
a pixel circuit disposed on the substrate in a first circuit area within the pixels.
In the same field of endeavor, KITAKADO teaches
a pixel circuit ([0038], FIG. 2, i.e. pixel) disposed on the substrate ([0023], FIG. 1, i.e. display section 11) in a first circuit area ([0036], FIG. 2, i.e. wirings 26a, 26b) within the pixels ([0036], FIG. 2, i.e. pixels PX1, PX2).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine that JIN et al. teaching of a display comprising pixels and test circuits with KITAKADO teaching of a display comprising repair circuits within pixel circuits to effectively repair defective pixels utilizing repair areas within pixel circuits (KITAKADO’s  [0010]).
Regarding Claim 21, (Previously Presented) the display panel according to claim 20,
JIN et al. teach further comprising scan lines ([0044], FIG. 1-3, i.e. scan line S) and data lines ([0044], FIG. 1-3, i.e. data lines D1, D2, and D3) provided on (FIG. 1-3, i.e. as shown by the figure(s)) the substrate (i.e. please see above citation(s)),
wherein the pixels are defined ([0044], FIG. 1-3, i.e. defined by) by the scan lines and the data lines (i.e. please see above citation(s)), and
wherein the sub-pixel circuit (i.e. please see above citation(s)) comprises at least one transistor ([0084], FIG. 9, i.e. thin film transistor (TFT) Td) coupled to (FIG. 9, i.e. as shown by the figure(s)) the scan lines and the data lines (i.e. please see above citation(s)).
Regarding Claim 22, (Previously Presented) the display panel according to claim 21, wherein
JIN et al. teach the pixel circuit (i.e. please see above citation(s)) is disposed in a first direction ([0044], FIG. 1-3, i.e. Y/vertical direction) with respect to (FIG. 1-3, i.e. as shown by the figure(s)) the light emitting element (i.e. please see above citation(s)), and
wherein the test circuit (i.e. please see above citation(s)) is disposed in a second direction ([0055], FIG. 1-3, i.e. X/horizontal direction) with respect to the light emitting element, the second direction (i.e. please see above citation(s)) being perpendicular to ([0044], [0055], FIG. 1-2, i.e. X ┴ Y) the first direction (i.e. please see above citation(s)).
Regarding Claim 23, (Currently Amended) the display panel according to claim 22, wherein
JIN et al. teach the pixels (i.e. please see above citation(s)) further have a peripheral area ([0044], FIG. 1-2, i.e. non-display region A2), the pixels further comprising a connection line ([0044], FIG. 1-3, i.e. line S) extending in (FIG. 1, i.e. as shown by the figure(s)) the peripheral area from the first circuit area to the second circuit area (i.e. please see above citation(s)), and
wherein the auxiliary transistors (i.e. please see above citation(s)) are coupled to (FIG. 1-3, i.e. as shown by the figure(s)) the light emitting element through the connection line (i.e. please see above citation(s)).
Regarding Claim 41, (New) the display panel according to claim 20, wherein
JIN et al. teach
the light emitting element (i.e. please see above citation(s)) is disposed between (FIG. 2-3 & 5A, i.e. as shown by the figure(s)) an electrical node ([0039], FIG. 2-3 & 5A, i.e. node at SP1 and S1) and a second power line ([0062], FIG. 2-3 & 5A, i.e. power supply member 131), and
the test circuit (i.e. please see above citation(s)) disposed between (FIG. 2-3 & 5A, i.e. TR1 connected to S1 which connected to the node and TR1 connected to S which connected to 131 as shown by the figure(s)) the electrical node and the second power line (i.e. please see above citation(s)).
Regarding Claim 42, (New) the display panel according to claim 20, wherein
JIN et al. teach
both the light emitting element and the test circuit (i.e. please see above citation(s)) are directly connected to (FIG. 2-3 & 5A, i.e. SP1 and TR1 directly connected to S1 as shown by the figure(s)) a second power line ([0049], FIG. 2-3, i.e. first scan line S1; [0062], FIG. 5A, i.e. power supply member 131 … connected to each of scan lines S).

7.	Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (US Patent/PGPub. No. 20140124745) in view of KITAKADO (US Patent/PGPub. No. 20210020729) and Hwang (US Patent/PGPub. No. 20160284771).

Regarding Claim 28, (Currently Amended) JIN et al. and KITAKADO teach the display panel according to claim 21.
However, JIN et al. and KITAKADO do not explicitly teach

wherein the test circuit comprises a second semiconductor pattern that forms a channel area of the auxiliary transistors, and
wherein the second semiconductor pattern is spaced apart from the first semiconductor pattern.
In the same field of endeavor, Hwang teaches
the sub-pixel circuit ([0095], FIG. 1-3, i.e. pixel PX) comprises a first semiconductor pattern ([0095], FIG. 1-3, i.e. same process as that of the test transistor Tt) that forms a channel area ([0078], [0095], FIG. 1-3, i.e. same channel as that of channel region 124t in the display area DA) of the at least one transistor ([0095], FIG. 1-3, i.e. TFT),
wherein the test circuit ([0073], FIG. 1-4, i.e. test unit TEG) comprises a second semiconductor pattern ([0076]-[0080], FIG. 2-4, i.e. substrate, source, drain … oxide semiconductor) that forms a channel area ([0078], FIG. 1-4, i.e. channel region 124t) of the auxiliary transistors ([0074], FIG. 1-4, i.e. test transistor Tt), and
wherein the second semiconductor pattern (i.e. please see above citation(s)) is spaced apart from (FIG. 1, i.e. as shown by the figure(s)) the first semiconductor pattern (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to realize that JIN et al. and KITAKADO teaching of a display comprising pixels and test circuits would have similar semiconductor’s structures of pixels and test circuits disclosed by Hwang’s teaching to effectively manufacture and arrange semiconductor display comprising pixels and test circuits.

Allowable Subject Matter

8.	Claims 24-27 and 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is an examiner’s statement of reasons for allowance:

The reasons for allowance have been set forth in the Non-Final Office Action dated 01/15/2021.



Response to Arguments

10.	Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

11.	Concerning Claim 38, applicant argues as similar as Claim 20. However, the Examiner respectfully disagrees because argument in Claim 20 does not apply to Claim 38. Therefore, it is rejected as shown above.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “pixel circuit disposed … in a first circuit area within the pixels” (Claim 38)) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



13.	Applicants’ Response to the Non-Final Office Action, 01/15/2021, has been entered and made of record. Claim(s) 20 and 23 is/are amended, Claim(s) 1-19 and 35-37 is/are cancelled, and Claims 41-42 is/are new. Thus, Claim(s) 20-34 and 38-42 is/are pending in this application.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/VINH T LAM/Primary Examiner, Art Unit 2628